Citation Nr: 1216430	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-24 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability, to include schizophrenia. 

2.  Entitlement to service connection for a psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1989 to December 1989 and, active duty from June 1991 to November 1991.  He had additionally active duty for training service between November 1990 and August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision rendered by the Columbia, South Carolina RO that determined that new and material evidence had not been received to reopen a claim for service connection for bipolar mania/schizophrenia.  

The undersigned has reviewed the Virtual VA file associated with the Veteran's claim and finds that there are no additional records in Virtual VA not already associated with the paper claim file.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a February 2002 decision, the RO denied service connection for bipolar mania/schizophrenia.  The Veteran was notified of that decision that same month. 

2.  The Veteran did not appeal the February 2002 decision, and it became final. 

3.  Additional service personnel records were received in March 2008.  His service treatment records are unavailable.



CONCLUSIONS OF LAW

1.  The February 2002 decision that denied service connection for a psychiatric disorder to include bipolar mania and schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include bipolar mania and schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) imposes obligations on VA regarding its duties to notify and assist Veterans in developing claims for VA benefits.  As the disposition herein reached is favorable to the Veteran to the extent the claim is reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time. 

Legal Criteria and Analysis

Historically, a February 2002 rating decision denied service connection for bipolar mania/schizophrenia.  After the appellant was provided timely notification of that rating decision later that month, he filed a timely Notice of Disagreement.  The RO issued a Statement Of the Case in July 2003, however, the Veteran did not file a timely Substantive Appeal.  That February 2002 decision represents the last final decision with regards to the issue of service connection for bipolar mania/schizophrenia.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

The Veteran filed a request to reopen the claim in September 2006.  The request to reopen was denied in a rating decision of November 2007. 

It has been noted that the Veteran's service treatment records are unavailable.  The Veteran has argued that his service personnel records, if obtained, would show that after his active duty he started missing weekend drills, and that this would be evidence of his character change upon return from the war.

Additional service personnel records including the Veteran's DD-214s, a DD 215 and a statement of his dates of active duty for training service, were received in March 2008.  These constitute new and material evidence and the claim is appropriately reopened.  See 38 C.F.R. § 3.156(c).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder to include bipolar disorder and schizophrenia is reopened.


REMAND

After a review of the evidence of record the Board finds that additional development is needed prior to deciding the Veteran's claim.

The Veteran was afforded a general VA examination in January 2007.  The examiner noted that she requested a Compensation and Pension mental health examination.  A printout of February 2007 notes that the Veteran failed to appear for a mental disorder VA examination.  

In a Notice of Disagreement of January 2008, the Veteran stated that he had missed the VA examination because it was a bad day for him and he cannot leave his house on a bad day.  He stated his mother tried to take him but he was fearful of leaving the house.  Considering the Veteran's current diagnosis fo schizophrenia, the Board finds that it is entirely plausible that he missed his VA examination due to his disability.  Moreover, the Board construes the Veteran's statements as an intent to show up for a VA examination should one be scheduled.  To ensure due process, the Board will request that a new mental health examination be scheduled.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA psychiatric examination to determine the nature and extent of his acquired psychiatric disability, to include schizophrenia and bipolar disorder.  The examiner is to be provided access to the claims folder.  The examiner must specify in the report that the claims file has been reviewed.  After the completion of the examination and review of the record, the examiner should identify any and all psychiatric disorders currently found, and attempt to express the following opinions:  Is it as likely as not (50 percent probability or more) that his psychiatric disability developed as the result of active service?  The examiner is asked to specifically consider the contentions included in the lay statements submitted by the Veteran, his friends and relatives as well as any pertinent service personnel records. 

The reasons and bases for all opinions should be provided.  If the examiner finds that they are unable to provide the opinion without resort to speculation, the reasons and bases for this finding must be provided, and any evidence that might enable the examiner to provide the opinion should be indentified. 

2.  After the development requested has been completed, the RO should review the examination report to ensure that they it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the claim should be readjudicated.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


